         Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 1 of 12. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

   ROBERT JACKSON
   2725 Shoreland Drive
   Atlanta, Georgia 30331                            CIVIL ACTION
                                                     FILE NO.:
                       Plaintiff,
   vs.
                                                     JUDGE:
   TRANSPORT CORPORATION OF
   AMERICA, INC.
   c/o Eric Anson, CEO
   1715 Yankee Doodle Road                           JURY TRIAL DEMANDED
   Suite 100
   Eagan, Minnesota 55121

   Also serve at:
   Corporation Service Company
   135 North Pennsylvania Street, Suite 1610
   Indianapolis, Indiana 46204

   and

   THELMA L. WOODS
   4405 Forbes Street
   Fort Worth, Texas 76105

                       Defendants.

                                         COMPLAINT

         COMES NOW Plaintiff, Robert Jackson (hereinafter “Plaintiff”), and files this Complaint

against Defendants, Transport Corporation of America, Inc. (hereinafter “Defendant Transport

America”) and Thelma L. Woods (hereinafter “Defendant Woods”), and shows this Honorable

Court the following:
       Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 2 of 12. PageID #: 2




                                      INTRODUCTION

                                                1.

       This lawsuit arises due to a commercial motor vehicle collision that occurred on July 10,

2019 in Seville, Medina County, Ohio.

                                VENUE AND JURISDICTION

                                                2.

       Venue is proper in the Northern District of Ohio because Plaintiff’s injuries resulting

from the commercial motor vehicle collision involving Defendant Transport America and

Defendant Woods occurred in this District.

                                                3.

       This Court possesses diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) because there

is complete diversity of citizenship between the parties and the amount in controversy exceeds

$75,000.00.

                                             PARTIES

                                                4.

       Plaintiff is a Georgia citizen residing in Fulton County, Georgia.

                                                5.

       Defendant Transport America is a foreign Minnesota corporation with its principal place

of business located in Eagan, Minnesota. Defendant Transport America can be served with process

by serving its Chief Executive Officer, Eric Anson, 1715 Yankee Doodle Road, Suite 100, Eagan,

Minnesota 55121.




                                                2
       Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 3 of 12. PageID #: 3




                                                6.

       Upon information and belief, Defendant Woods is a Texas citizen residing at 4405 Forbes

Street, Fort Worth, Texas 76105.

                                   FACTUAL ALLEGATIONS

                                                7.

       Paragraphs 1 through 6 of Plaintiff’s Complaint are hereby re-alleged and incorporated as

though fully set out herein.

                                                8.

       On or about July 10, 2019, and at all times relevant herein, Defendant Transport America

individually and/or jointly owned, leased or rented the commercial motor vehicle being operated

by Defendant Woods.

                                                9.

       On or about July 10, 2019, and at all times relevant herein, Defendant Transport America

was engaged in a for-profit business and hired drivers, like Defendant Woods, to operate its

commercial motor vehicle(s) within the United States, including within the State of Ohio.

                                               10.

       On or about July 10, 2019, and at all times relevant herein, Defendant Transport America

was a motor common carrier engaged in intrastate and interstate commerce, and Defendant

Transport America and its driver, Defendant Woods, were required to comply with the applicable

transportation safety rules and regulations as prescribed by U.S. Department of Transportation and

Ohio Department of Public Safety.




                                                3
        Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 4 of 12. PageID #: 4




                                                 11.

        On or about July 10, 2019, and at all times relevant herein, Defendant Woods was an agent

and/or employee of Defendant Transport America.

                                                 12.

        On or about July 10, 2019, and at all times relevant herein, Defendant Woods was acting

within the scope of her employment/agency with Defendant Transport America when she operated

the commercial motor vehicle involved in the collision that is the subject of this litigation.

                                                 13.

        On or about July 10, 2019, and at all times relevant herein, Defendant Transport America

permitted Defendant Woods to operate the commercial motor vehicle involved in the collision that

is the subject of this litigation.

                                                 14.

        On or about July 10, 2019, and at all times relevant herein, Plaintiff was in the sleeper berth

of the commercial motor vehicle that he legally parked at TravelCenters of America in Seville,

Medina County, Ohio.

                                                 15.

        On or about July 10, 2019, and at all times relevant herein, Defendant Woods was operating

a commercial motor vehicle owned, leased or rented by Defendant Transport America at the

aforementioned TravelCenters of America in Seville, Medina County, Ohio when she suddenly,

unexpectedly, carelessly and negligently crashed into the commercial motor vehicle occupied by

Plaintiff.




                                                  4
       Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 5 of 12. PageID #: 5




                                                16.

       As a direct and proximate result of the collision, Plaintiff suffered catastrophic injuries

including, but not limited to, injuries to his neck and back, and his neck injury required surgery.

                                                17.

       As a direct and proximate result of Defendant Wood’s negligence, Plaintiff suffered

catastrophic physical injuries, extensive mental and physical pain and suffering, loss of enjoyment

of life, duties under duress, reasonable and necessary medical expenses in an amount yet to be

determined, further reasonable and necessary medical expenses to be incurred in the future, out of

pocket expenses and lost wages.

                         COUNT ONE: ORDINARY NEGLIGENCE

                                                18.

       Paragraphs 1 through 17 of Plaintiff’s Complaint are hereby re-alleged and incorporated as

though fully set out herein.

                                                19.

       At the time and place of the collision, and at all times relevant herein, Defendant Woods

owed Plaintiff a duty to exercise reasonable and ordinary care for his safety in the operation of

Defendant Transport America’s owned, leased or rented commercial motor vehicle.

                                                20.

       Defendant Woods breeched that duty by carelessly and negligently operating Defendant

Transport America’s owned, leased or rented commercial motor vehicle in failing to properly

negotiate a right turn, failing to maintain a safe distance between commercial motor vehicles,

failing to maintain control of her commercial motor vehicle, failing to avoid a collision, failing to




                                                 5
       Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 6 of 12. PageID #: 6




timely apply her brakes, failing to maintain a proper lookout, violating the Federal Motor Carrier

Safety Regulations, and violating Ohio Motor Vehicle Laws.

                                               21.

       As a direct and proximate result of Defendant Wood’s negligence, Plaintiff suffered

catastrophic physical injuries, extensive mental and physical pain and suffering, loss of enjoyment

of life, duties under duress, reasonable and necessary medical expenses in an amount yet to be

determined, further reasonable and necessary medical expenses to be incurred in the future, out of

pocket expenses and lost wages.

                           COUNT TWO: NEGLIGENCE PER SE

                                               22.

       Paragraphs 1 through 21 of Plaintiff’s Complaint are hereby re-alleged and incorporated as

though fully set out herein.

                                               23.

       The commercial motor vehicle that was owned, leased or rented by Defendant Transport

America and operated by Defendant Woods was a “commercial motor vehicle” as defined by

applicable transportation safety regulations prescribed by the U.S. Department of Transportation

and Ohio Department of Public Safety.

                                               24.

       On July 10, 2019, Defendant Transport America and Defendant Woods had a duty to

operate said commercial motor vehicle within the applicable transportation safety regulations

prescribed by U.S. Department of Transportation.




                                                6
        Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 7 of 12. PageID #: 7




                                                 25.

        On July 10, 2019, Defendant Transport America and Defendant Woods had a duty to

operate said commercial motor vehicle within the traffic laws prescribed by Ohio Motor Vehicle

Laws.

                                                 26.

        On or about July 10, 2019, Defendant Transport America and Defendant Woods had a duty

to operate said commercial motor vehicle in compliance with the applicable parts of the Federal

Motor Carrier Safety Regulations.

                                                 27.

        Defendant Transport America and Defendant Woods were negligent and breached these

duties by failing to adhere to the relevant laws and safety regulations.

                                                 28.

        As a direct and proximate result of Defendants’ negligence, Plaintiff suffered catastrophic

physical injuries, extensive mental and physical pain and suffering, loss of enjoyment of life, duties

under duress, reasonable and necessary medical expenses in an amount yet to be determined,

further reasonable and necessary medical expenses to be incurred in the future, out of pocket

expenses and lost wages.

                           COUNT THREE: IMPUTED LIABILITY

                                                 29.

        Paragraphs 1 through 28 of Plaintiff’s Complaint are hereby re-alleged and incorporated

as though fully set out herein.




                                                  7
        Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 8 of 12. PageID #: 8




                                                 30.

        At the time of the collision, Defendant Woods was an employee, servant and/or agent of

Defendant Transport America and was operating a commercial motor vehicle owned, leased, or

rented by Defendant Transport America.

                                                 31.

        Defendant Woods was acting within the course and scope of her employment with

Defendant Transport America when she collided with the commercial motor vehicle occupied by

Plaintiff.

                                                 32.

        Defendant Transport America is a motor carrier engaged in intrastate and/or interstate

commerce, and pursuant to federal and state laws, Defendant Woods was operating said

commercial motor vehicle under the license and authority granted to Defendant Transport America

by the Department of Transportation (DOT).

                                                 33.

        Under the DOT license and authority, Defendant Transport America is responsible for the

actions of Defendant Woods.

                                                 34.

        Accordingly, the negligent acts or omissions of Defendant Woods are imputable to

Defendant Transport America under respondent superior and other theories of principal-agent,

master/servant and joint enterprise law.

                                                 35.

        As a direct and proximate result of Defendants’ negligence, Plaintiff suffered catastrophic

physical injuries, extensive mental and physical pain and suffering, loss of enjoyment of life, duties


                                                  8
        Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 9 of 12. PageID #: 9




under duress, reasonable and necessary medical expenses in an amount yet to be determined,

further reasonable and necessary medical expenses to be incurred in the future, out of pocket

expenses and lost wages.


         COUNT FOUR: NEGLIGENT HIRING, ENTRUSTMENT, RETENTION,
                         SUPERVISION, AND TRAINING

                                               36.

        Paragraphs 1 through 35 of Plaintiff’s Complaint are hereby re-alleged and incorporated

as though fully set out herein.

                                               37.

        On or about July 10, 2019, and at all times relevant herein, Defendant Transport America

owed Plaintiff a duty to exercise reasonable and ordinary care for safety in hiring, training,

supervising and retaining Defendant Woods, and entrustment of its commercial motor vehicles.

                                               38.

        Defendant Transport America negligently entrusted the care, custody and control of its

owned, leased or rented commercial motor vehicle to Defendant Woods and negligently failed to

supervise and properly train Defendant Woods.

                                               39.

        Defendant Transport America’s negligent hiring, entrustment, retention, supervision, and

training of Defendant Woods were a direct and proximate cause of the collision that is the subject

of this litigation.

                                               40.

        As a direct and proximate result of Defendant Transport America’s negligent hiring,

entrustment, retention, supervision, and training of Defendant Woods, Plaintiff suffered


                                                9
      Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 10 of 12. PageID #: 10




catastrophic physical injuries, extensive mental and physical pain and suffering, loss of enjoyment

of life, duties under duress, reasonable and necessary medical expenses in an amount yet to be

determined, further reasonable and necessary medical expenses to be incurred in the future, out of

pocket expenses and lost wages.

        COUNT FIVE: NEGLIGENT INSPECTION, MAINTENANCE, & REPAIR

                                                 41.

        Paragraphs 1 through 40 of Plaintiff’s Complaint are hereby re-alleged and incorporated as

though fully set out herein.

                                                 42.

        On or about July 10, 2019, and at all times relevant herein, Defendant Transport America

and Defendant Woods owed Plaintiff a duty to exercise reasonable and ordinary care for safety in

inspecting, maintaining and repairing the commercial motor vehicle that is the subject of this

litigation.

                                                 43.

        Defendant Transport America and Defendant Woods were negligent in failing to properly

inspect, maintain, and repair the commercial motor vehicle involved in the collision that is the

subject of this litigation.

                                                 44.

        As a direct and proximate result of Defendants’ negligence in failing to inspect, maintain,

and repair the commercial motor vehicle involved in the collision that is the subject of this lawsuit,

Plaintiff suffered catastrophic physical injuries, extensive mental and physical pain and suffering,

loss of enjoyment of life, duties under duress, reasonable and necessary medical expenses in an

amount yet to be determined, further reasonable and necessary medical expenses to be incurred in


                                                 10
      Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 11 of 12. PageID #: 11




the future, out of pocket expenses and lost wages.

                                  EXEMPLARY/PUNITIVE DAMAGES

                                                      45.

           Paragraphs 1 through 44 of Plaintiff’s Complaint are hereby re-alleged and incorporated as

though fully set out herein.

                                                      46.

           There are aggravating circumstances present in this case. Plaintiff is entitled to recover

exemplary and/or punitive damages from Defendant Transport America and Defendant Woods.

The conduct and acts of Defendant Transport America and Defendant Woods evidence a willful

and wanton disregard for the safety of the public and Plaintiff. Specifically, Defendants’ reckless,

willful and wanton actions would raise the presumption of conscious indifference to consequences

such that said Defendants are liable, jointly and severally, for punitive damages.

                                            JURY DEMAND

                                                      47.

           Paragraphs 1 through 46 of Plaintiff’s Complaint are hereby re-alleged and incorporated as

though fully set out herein.

                                                      48.

           Plaintiff hereby demands a trial by jury pursuant to Fed. R. Civ. P. 38(b) on all issues so

triable.

           WHEREFORE, Plaintiff respectfully requests:

           a)   That process issue and Defendants be served as provided by law;

           b)   That Plaintiff has a trial by jury;




                                                      11
Case: 1:21-cv-01325-PAB Doc #: 1 Filed: 07/08/21 12 of 12. PageID #: 12




 c)   That judgment be entered in favor of Plaintiff against Defendants, jointly and

      severally, for compensatory, special, general, punitive, exemplary, and all

      other permissible damages for an amount that exceeds $75,000.00; and

 d)   That all cost(s) be taxed against the Defendants, including attorney’s fees and

      expenses.

 Respectfully submitted, this 8th day of July, 2021.



                                              Respectfully submitted,

                                              /s/ Michael L. Wright____________
                                              Michael L. Wright, #0067698
                                              Robert L. Gresham, #0082151
                                              130 W. Second Street, Suite 1600
                                              Dayton, Ohio 45402
                                              (937) 222-7477
                                              (937) 222-7911          FAX
                                              mwright@yourohiolegalhelp.com
                                              rgresham@yourohiolegalhelp.com
                                              Attorneys for Plaintiff




                                         12
